Case 0:21-cv-61178-RKA Document 15 Entered on FLSD Docket 07/21/2021 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                      HON. ROY K. ALTMAN

                  ORDER SCHEDULING VIDEO STATUS CONFERENCES

         A status conference session has been scheduled to consider various matters before the Court.

  The Plaintiffs’ Complaints allege violations of one of the following: the Americans with Disabilities

  Act (“ADA”), 42 U.S.C. § 12181, et seq; the Fair Credit Reporting Act (the “FCRA”), 15 U.S.C. § 1681,

  et seq.; or the Fair Debt Collection Practices Act (the “FDCPA”), 15 U.S.C. §§ 1692–1692p, et seq. the

  Fair Labor Standards Act (the “FLSA”), 29 U.S.C. § 203; or the Telephone Consumer Protection Act

  (the “TCPA”), 47 U.S.C. § 227. Consistent with the Court’s practices in these cases, counsel shall

  appear at a status conference on Friday, July 30, 2021 at 1:00 p.m. and 4:00 p.m. Matters scheduled

  for consideration at this session are listed below with corresponding times.

         The conference will be conducted via Zoom videoconference. The Meeting ID is 161 2752

  2255. The Passcode is 7777. The videoconference is also available at zoom.us, by clicking the link

  “join a meeting” and entering the above Meeting ID and Passcode. Accordingly, the Court hereby

  ORDERS as follows:

            1.   The Clerk is DIRECTED to file this Order in each of the below cases.

            2.   The parties are not personally required to appear, but a representative of each party

                 with full authority to enter a full compromise must appear.

            3.   If an agreement is reached, the parties shall promptly notify the Court.

            4.   The Plaintiff’s counsel must appear with the entire case file. If any of the Defendants

                 have not yet appeared, the Plaintiff must serve a copy of this Order on any such

                 Defendant within two business days of the date of this Order.

            5.   Counsel are ORDERED to confer with opposing counsel beforehand to confirm

                 mutual attendance.
Case 0:21-cv-61178-RKA Document 15 Entered on FLSD Docket 07/21/2021 Page 2 of 3



          6.   The cases will be called according to the following schedule:

               a. 1:00 p.m.

                      i. 21-cv- 22313 - Cohan v. Whole Foods Market Group, Inc.

                      ii. 21-cv-61013 - Cohan v. PB Donuts, LLC

                     iii. 21-cv-80922 - Cohan v. Brookwood Properties Subsidiary, LLC

                     iv. 21-cv-22278 - Gomez v. Urock Couture, Inc.

                      v. 21-cv-22288 – Pinero v. Grove City Motel LLC et al

                     vi. 21-cv-22558 - Pinero v. Sundek, LLC

                    vii. 21-cv-22468 - Barberi v. JS International Wholesale Inc. et al

                    viii. 21-cv-61134 - Cohan v. Burlington Coat Factory Warehouse Corp.

               b. 4:00 p.m.

                      i. 21-cv-60681 - Roye v. Kaye Bender Rembaum PL et al

                      ii. 21-cv-61163 - Williams v. Healthcare Revenue Recovery Group, LLC

                     iii. 21-cv-61158 - Rodriguez v. Solomon, Vigh & Springer, PA

                     iv. 21-cv-80338 - Sinkfield v. Persolve Recoveries, LLC

                      v. 21-cv-61428 - Ayala v. Healthcare Revenue Recovery Group, LLC

                     vi. 21-cv-61178 - Zahriyeh v. F.H. Cann & Associates, Inc.

                    vii. 21-cv-22459 – Avila v. WebCollex, LLC

                    viii. 21-cv-61429 - Velez v. Experian Information Solutions, Inc. et al

                     ix. 21-cv-61065 - Rivera v. MRS BPO LLC

                      x. 21-cv-61125 - Grzeszczak v. Ability Recovery Services LLC et al

                     xi. 21-cv-60824 - Ardaly v. Experian Information Solutions, Inc.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 20th day of July 2021.
Case 0:21-cv-61178-RKA Document 15 Entered on FLSD Docket 07/21/2021 Page 3 of 3




                                            _________________________________
                                            ROY K. ALTMAN
                                            UNITED STATES DISTRICT JUDGE
  cc:   counsel of record
